DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 37, and 38 are objected to because of the following informalities:  please change all recitations of “being to be applied” (i.e. occurs twice on lines 8-9 of claim 1) to “being applied,” to correct a grammatical error in the claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9:
	This claim attempts to limit the “driving step” by limiting when the first and second drive pulses are applied to the drive element.  However, some of the conditions confusingly rely on the properties of the drive pulses themselves, forming a circular logic.
	For example, the limitation that the second drive pulse is applied “when the time of the second potential in the second drive pulse is the first time” (lines 8-9 of the claim) is confusing.  How can an artisan make a determination to apply the second drive pulse based on a changing property of the second pulse?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Watanabe et al. (US 2005/0104921 A1).
Regarding claims 1 and 37-38:
	Watanabe et al. disclose a liquid discharge method of using a liquid discharge head (discharge head 110) including a drive element (“piezoelectric element”) and a nozzle (“nozzle”) to discharge a liquid from the nozzle by applying a drive pulse to the drive element (paragraph 35), the method comprising:
	an acquisition step of acquiring a recording condition (natural period Tc: paragraphs 61, 65); and
a driving step of applying the drive pulse to the drive element (paragraphs 35, 82),
wherein the drive pulse includes a first potential, a second potential different from the first potential, and a third potential different from the second potential, the second potential being applied after the first potential, and the third potential being applied after the second potential (paragraph 92 & Fig. 6), and
in the driving step, the drive pulse in which a time of the second potential varies depending on the recording condition acquired in the acquisition step is applied to the drive element (paragraph 66 & Fig. 10).
Regarding claim 2:
	Watanabe et al. disclose all the limitations of claim 1, and also that the first potential is a potential between the second potential and the third potential (Fig. 6).

Claim(s) 1-2, 37-38 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Nishida et al. (US 2003/0146742 A1).
Regarding claims 1 and 37-38:
	Nishida et al. disclose a liquid discharge method of using a liquid discharge head (recording head 1) including a drive element (piezoelectric vibrators 2) and a nozzle (nozzle orifice 13) to discharge a liquid from the nozzle by applying a drive pulse (evaluation pulses TP / driving pulses DP) to the drive element (paragraph 145), the method comprising:
	an acquisition step of acquiring a recording condition (paragraphs 154-212, esp. paragraph 199); and
a driving step of applying the drive pulse to the drive element (paragraph 225),
wherein the drive pulse includes a first potential, a second potential different from the first potential, and a third potential different from the second potential, the second potential being applied after the first potential, and the third potential being applied after the second potential (Figs. 4, 24), and
in the driving step, the drive pulse in which a time of the second potential (Pwh1) varies depending on the recording condition acquired in the acquisition step is applied to the drive element (paragraphs 245, 315, 351).
Regarding claim 2:
	Nishida et al. disclose all the limitations of claim 1, and also that the first potential is a potential between the second potential and the third potential (Figs. 4, 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2005/0104921 A1).
Regarding claim 3:
	Watanabe et al. disclose all the limitations of claim 2, but does not expressly disclose a drive pulse in which the second potential is lower than the first potential, and the third potential is higher than the first potential.
However, Watanabe et al. do also disclose that the invention is applicable to a drive pulse that is opposite in phase (paragraph 92).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Watanabe et al.’s drive pulse such that it is opposite in phase.  In doing so, the second potential is lower than the first potential and the third potential is higher than the first potential.

Claim(s) 5-8, 16-17, 29-30, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2003/0146742 A1) in view of Watanabe et al. (US 2005/0104921 A1).
Regarding claim 5:
	Nishida et al. disclose all the limitations of claim 2, but does not expressly disclose that, in the driving step, one drive pulse determined among a plurality of the drive pulses is applied to the drive element, the drive pulses including at least a first drive pulse and a second drive pulse in which the time of the second potential is longer than the time in the first drive pulse.
	Nishida et al. do not expressly disclose the manner in which the time of the second potential varies depending on the recording condition.
	However, Watanabe et al. disclose a method of optimizing a waveform with few trials (paragraph 9) by first determining one drive pulse from among a plurality of basic drive pulses (those shown in Figs. 10a-c) according to a recording condition (paragraphs 66), wherein a time of the second potential of a second drive pulse (e.g. Fig. 10a, c) is longer than the time of the second potential of a first drive pulse (e.g. Fig. 10b).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to adopt Watanabe et al.’s selection of one of a plurality of basic drive pulses, so as to minimize the amount of trails needed for optimization.
Regarding claim 6:
	Nishida et al.’s modified method comprises all the limitations of claim 5, and Nishida et al. also disclose that, in the acquisition step, a discharge characteristic of the liquid from the liquid discharge head is acquired as the recording condition (paragraph 199).
Regarding claim 7:
	Nishida et al.’s modified method comprises all the limitations of claim 6, and Watanabe et al. also disclose that, in the acquisition step, a discharge amount of the liquid from the nozzle is acquired as the recording condition (paragraph 199), and
	in the driving step, the first drive pulse (Fig. 10b) is applied to the drive element when the discharge amount acquired in the acquisition step is a first discharge amount (at least when all nozzles are ejected with Fig. 10b: paragraph 66), and
	the second drive pulse (one of Figs. 10a, c) is applied to the drive element when the discharge amount acquired in the acquisition step is a second discharge amount smaller than the first discharge amount (at least when all nozzles are ejected with Figs. 10a/c: paragraph 66).
Regarding claim 8:
	Nishida et al.’s modified method comprises all the limitations of claim 6, and Watanabe et al. also disclose that, in the acquisition step, a discharge amount of the liquid from the nozzle is acquired as the recording condition (paragraph 199), and
	in the driving step, the first drive pulse (Fig. 10b) is applied to the drive element when the discharge amount acquired in the acquisition step is a first discharge amount (at least when all nozzles are ejected with Fig. 10b: paragraph 66), and
	the second drive pulse (one of Figs. 10a, c) is applied to the drive element when the discharge amount acquired in the acquisition step is a second discharge amount greater than the first discharge amount (at least when all nozzles are ejected with Figs. 10a/c: paragraph 66).
Regarding claim 16:
	Nishida et al.’s modified method comprises all the limitations of claim 5, and Nishida et al. also disclose that in the acquisition step, a state of a dot formed on a recording medium (on the electronic balance 32) by the liquid discharged from the liquid discharge head is acquired as the recording condition (paragraph 156).
Regarding claim 17:
	Nishida et al.’s modified method comprises all the limitations of claim 5, and Nishida et al. also disclose that a time of the third potential (Pwh2) in the second drive pulse is shorter than the time of the third potential in the first drive pulse (at least after adjusting in step S3: paragraph 73 & Fig. 5).
Regarding claim 29:
	Nishida et al.’s modified method comprises all the limitations of claim 5, and Watanabe et al. also disclose that the plurality of drive pulses further include a third drive pulse (e.g. Fig. 10c) in which the time of the second potential is longer than the time of the second potential in the second drive pulse (Fig. 10c as compared to Fig. 10a).
Regarding claim 30:
	Nishida et al. disclose all the limitations of claim 1, but does not expressly disclose determining one drive pulse to be applied among a plurality of drive pulses.
However, Watanabe et al. disclose a method of optimizing a waveform with few trials (paragraph 9) by first performing a determination step of determining one drive pulse to be applied in the driving step among the plurality of drive pulses (paragraph 66).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to adopt Watanabe et al.’s selection of one of a plurality of basic drive pulses, so as to minimize the amount of trails needed for optimization.
Regarding claim 34:
	Nishida et al.’s modified method comprises all the limitations of claim 30, and Nishida et al. also disclose a storing step of storing waveform information (“ID information”) in a storage unit (e.g. ROM) in a state where the waveform information is associated with identification information of the liquid discharge head (paragraphs 213-216), the waveform information indicating a waveform of the one drive pulse determined in the determination step (paragraphs 213-216).
Regarding claim 35:
	Nishida et al.’s modified method comprises all the limitations of claim 34, and Nishida et al. also disclose that, in the storing step, a computer (such a computer is inherent to storage in the recording head ROM described in paragraph 215) outside the storage unit transmits the waveform information associated with the identification information to cause the waveform information to be stored in the storage unit in the state where the waveform information is associated with the identification information (paragraphs 213-216).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuda et al. (US 2018/0001619 A1) discloses a drive pulse adjustment method in which a time of a second potential varies according to a determined natural period (Fig. 4).
Usui (US 6820955 B1) discloses a drive pulse adjustment method in which a time of a second potential (Twh1) varies according to adjustments to the ejection force – i.e. adjustments to potential change (Figs. 8-9).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853